 



Exhibit 10.35
ORACLE CORPORATION
and
OZARK HOLDING INC.
Officers’ Certificate
     Pursuant to Section 2.01 and Section 2.03 of the Indenture dated as of
January 13, 2006 (the “Indenture”) by and among Oracle Corporation (the
“Company”), Ozark Holding Inc. (the “Co-Issuer”) and Citibank, N.A., as Trustee
(the “Trustee”), the undersigned officers do hereby certify, in connection with
the issuance of (i) $1,500,000,000 aggregate principal amount of Floating Rate
Notes due 2009 (“Notes due 2009”), (ii) $2,250,000,000 aggregate principal
amount of 5.00% Notes due 2011 (“Notes due 2011”) and (iii) $2,000,000,000
aggregate principal amount of 5.25% Notes due 2016 (“Notes due 2016” and,
together with the Notes due 2009 and the Notes due 2011, the “Notes”), that the
terms of the Notes are as follows:
     Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Indenture. For purposes of this Officers’ Certificate,
the “Issuer” means, unless otherwise explicitly provided herein, each of the
Company and the Co-Issuer until the consummation of the Discharge Event, from
which time the “Issuer” shall mean solely the Remaining Obligor.
Notes due 2009

     
Title:
  Floating Rate Notes due 2009
 
   
Issuer:
  The Notes due 2009 are issued by the Company and the Co-Issuer.
 
   
 
  Upon the consummation of a Discharge Event, either the Company or the
Co-Issuer will be discharged from the obligation to pay the principal and
interest on the Notes due 2009 and from all other obligations and covenants
under the Indenture and the Notes due 2009, and the Remaining Obligor shall be
the sole Issuer (and sole obligor) under the Notes due 2009 and the Indenture.
 
   
Aggregate Principal
Amount at Maturity:
  $1,500,000,000 
 
   
Principal Payment Date:
  January 13, 2009
 
   
Interest:
  Floating rate equal to three-month LIBOR plus 0.23%
 
   
Date from which
Interest will Accrue:
  January 13, 2006

 



--------------------------------------------------------------------------------



 



     
Interest Payment Dates:
  January 13, April 13, July 13 and October 13, commencing on April 13, 2006
 
   
Exchange Offer; Registration Rights:
  The Issuer intends to register a series of notes with the SEC (“exchange
notes”) having substantially identical terms as the Notes due 2009 as part of an
offer to exchange generally freely tradable exchange notes for the Notes due
2009. The Issuer is required to file a registration statement for the exchange
notes with the SEC within 90 calendar days of the issue date of Notes due 2009,
use its commercially reasonable efforts to cause that registration statement to
be declared effective within 180 calendar days after the issuance of the notes
and use its commercially reasonable efforts to consummate the exchange offer
within 210 calendar days of the issue date of the notes. Under certain
circumstances the Issuer may also be required to file and pursue effectiveness
of a shelf registration statement with respect to the resale of the notes. If
the Issuer fails to perform its registration obligations, holders of the Notes
due 2009 will be entitled to a special interest premium of 0.25% per annum until
the such obligations are fulfilled. The foregoing description of the exchange
offer and registration rights is qualified by reference to the Registration
Rights Agreement among the Issuer, Citigroup Global Markets Inc., J.P. Morgan
Securities Inc. and Wachovia Securities LLC dated as of the date hereof (the
“Registration Rights Agreement”), which agreement is incorporated by reference
into this Officers’ Certificate.
 
   
Redemption:
  The Issuer may at its option redeem the Notes due 2009 in whole or in part, at
any time on or after January 16, 2007, on at least 30 days, but not more than
60 days, prior notice mailed to the registered address of each holder of the
Notes due 2009, at the principal amount of the Notes due 2009 being redeemed,
plus accrued interest thereon.
 
   
Conversion:
  None
 
   
Sinking Fund:
  None
 
   
Transfer Restrictions:
  The Notes due 2009 have not been registered under the Securities Act and may
not be offered or sold except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. Until such
time as the exchange notes are issued or the Notes due 2009

 



--------------------------------------------------------------------------------



 



     
 
  are resold in a registered transaction under the Securities Act, the
provisions contained in the Rule 144A/Regulation S Appendix attached hereto (the
“Appendix”), which is hereby incorporated in and expressly made part of this
Officers’ Certificate, shall apply.
 
   
Miscellaneous:
  The terms of the Notes due 2009 shall include such other terms as are set
forth in the form of Notes due 2009 attached hereto as Exhibit A and in the
Indenture.

Notes due 2011

     
Title:
  5.00% Notes due 2011 
 
   
Issuer:
  The Notes due 2011 are issued by the Company and the Co-Issuer. Upon the
consummation of a Discharge Event, either the Company or the Co-Issuer will be
discharged from the obligation to pay the principal and interest on the Notes
due 2011 and from all other obligations and covenants under the Indenture and
the Notes due 2011, and the Remaining Obligor shall be the sole Issuer (and sole
obligor) under the Notes due 2011 and the Indenture.
 
   
Aggregate Principal
Amount at Maturity:
  $2,250,000,000 
 
   
Principal Payment Date:
  January 15, 2011
 
   
Interest:
  5.00% per annum 
 
   
Date from which
Interest will Accrue:
  January 13, 2006
 
   
Interest Payment Dates:
  January 15 and July 15, commencing on July 15, 2006
 
   
Exchange Offer; Registration Rights:
  The Issuer intends to register a series of notes with the SEC having
substantially identical terms as the Notes due 2011 as part of an offer to
exchange generally freely tradable exchange notes for the Notes due 2011. The
Issuer is required to file a registration statement for the exchange notes with
the SEC within 90 calendar days of the issue date of Notes due 2011, use its
commercially reasonable efforts to cause that registration statement to be
declared effective within 180 calendar days after the issuance of the notes and
use its commercially reasonable efforts to consummate the exchange

 



--------------------------------------------------------------------------------



 



     
 
  offer within 210 calendar days of the issue date of the notes. Under certain
circumstances the Issuer may also be required to file and pursue effectiveness
of a shelf registration statement with respect to the resale of the notes. If
the Issuer fails to perform its registration obligations, holders of the Notes
due 2011 will be entitled to a special interest premium of 0.25% per annum until
such obligations are fulfilled. The foregoing description of the exchange offer
and registration rights is qualified by reference to the Registration Rights
Agreement, which is incorporated by reference into this Officers’ Certificate.
 
   
Redemption:
  The Issuer may at its option redeem the Notes due 2011 in whole or in part, at
any time or from time to time prior to their maturity, on at least 30 days, but
not more than 60 days, prior notice mailed to the registered address of each
holder of the Notes due 2011, at a redemption price equal to the greater of:
 
   
 
  (i) 100% of the principal amount of the Notes due 2011 being redeemed; and
 
   
 
  (ii) the sum of the present values of the remaining scheduled payments of
principal and interest thereon (exclusive of interest accrued as of the date of
redemption) discounted to the redemption date on a semiannual basis (assuming a
360-day year consisting of twelve 30-day months) of the Notes due 2011 being
redeemed at, in each case, the Treasury Rate (as defined in the Notes due 2011)
plus 15 basis points,
 
   
 
  plus, in each case, accrued interest thereon to the date of redemption.
 
   
Conversion:
  None
 
   
Sinking Fund:
  None
 
   
Transfer Restrictions:
  The Notes due 2011 have not been registered under the Securities Act and may
not be offered or sold except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. Until such
time as the exchange notes are issued or the Notes due 2011 are resold in a
registered transaction under the Securities Act, the provisions contained in the
Appendix, which is hereby incorporated in and expressly made part of this
Officers’ Certificate, shall apply.

 



--------------------------------------------------------------------------------



 



     
Miscellaneous:
  The terms of the Notes due 2011 shall include such other terms as are set
forth in the form of Notes due 2011 attached hereto as Exhibit B and in the
Indenture.

Notes due 2016

     
Title:
  5.25% Notes due 2016 
 
   
Issuer:
  The Notes due 2016 are issued by the Company and the Co-Issuer. Upon the
consummation of a Discharge Event, either the Company or the Co-Issuer will be
discharged from the obligation to pay the principal and interest on the Notes
due 2016 and from all other obligations and covenants under the Indenture and
the Notes due 2016, and the Remaining Obligor shall be the sole Issuer (and sole
obligor) under the Notes due 2016 and the Indenture.
 
   
Aggregate Principal
Amount at Maturity:
  $2,000,000,000 
 
   
Principal Payment Date:
  January 15, 2016
 
   
Interest:
  5.25% per annum 
 
   
Date from which
Interest will Accrue:
  January 13, 2006
 
   
Interest Payment Dates:
  January 15 and July 15, commencing on July 15, 2006
 
   
Exchange Offer; Registration Rights:
  The Issuer intends to register a series of notes with the SEC having
substantially identical terms as the Notes due 2016 as part of an offer to
exchange generally freely tradable exchange notes for the Notes due 2016. The
Issuer is required to file a registration statement for the exchange notes with
the SEC within 90 calendar days of the issue date of Notes due 2016, use its
commercially reasonable efforts to cause that registration statement to be
declared effective within 180 calendar days after the issuance of the notes and
use its commercially reasonable efforts to consummate the exchange offer within
210 calendar days of the issue date of the notes. Under certain circumstances
the Issuer may also be required to file and pursue effectiveness of a shelf
registration statement with respect to the resale of the notes. If the Issuer
fails to perform its registration obligations, holders of the Notes due 2016
will be entitled to a special interest premium

 



--------------------------------------------------------------------------------



 



     
 
  of 0.25% per annum until the such obligations are fulfilled. The foregoing
description of the exchange offer and registration rights is qualified by
reference to the Registration Rights Agreement, which is incorporated by
reference into this Officers’ Certificate.
 
   
Redemption:
  The Issuer may at its option redeem the Notes due 2016 in whole or in part, at
any time or from time to time prior to their maturity, on at least 30 days, but
not more than 60 days, prior notice mailed to the registered address of each
holder of the Notes due 2016, at a redemption price equal to the greater of:
 
   
 
  (i) 100% of the principal amount of the Notes due 2016 being redeemed; and
 
   
 
  (ii) the sum of the present values of the remaining scheduled payments of
principal and interest thereon (exclusive of interest accrued as of the date of
redemption) discounted to the redemption date on a semiannual basis (assuming a
360-day year consisting of twelve 30-day months) of the Notes due 2016 being
redeemed at, in each case, the Treasury Rate (as defined in the Notes due 2016)
plus 20 basis points,
 
   
 
  plus, in each case, accrued interest thereon to the date of redemption.
 
   
Conversion:
  None
 
   
Sinking Fund:
  None
 
   
Transfer Restrictions:
  The Notes due 2016 have not been registered under the Securities Act and may
not be offered or sold except pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. Until such
time as the exchange notes are issued or the Notes due 2016 are resold in a
registered transaction under the Securities Act, the provisions contained in the
Appendix, which is hereby incorporated in and expressly made part of this
Officers’ Certificate, shall apply.
 
   
Miscellaneous:
  The terms of the Notes due 2016 shall include such other terms as are set
forth in the form of Notes due 2016 attached hereto as Exhibit C and in the
Indenture.

     Subject to the representations, warranties and covenants described in the
Indenture, any amendment or supplement thereto, the Issuer shall be entitled,

 



--------------------------------------------------------------------------------



 



subject to authorization by the Board of Directors of the Issuer and an
Officers’ Certificate, to issue additional notes from time to time under each
series of notes issued hereby. Any such additional notes of a series shall have
identical terms as the Notes due 2009, the Notes due 2011 or the Notes due 2016,
as the case may be, issued on the issue date, other than with respect to the
date of issuance and the issue price (together the “Additional Notes”). Any
Additional Notes will be issued in accordance with Section 2.03 of the Indenture
and provisions set forth in the Appendix.
     The Trustee shall be the initial calculation agent, transfer agent,
registrar and paying agent with respect to the Notes.
     Each such officer has read and understands the provisions of the Indenture
and the definitions relating thereto. The statements made in this Officers’
Certificate and in the Appendix are based upon the examination of the provisions
of the Indenture and upon the relevant books and records of the Issuer. In such
officers’ opinion, they have made such examination or investigation as is
necessary to enable such officers to express an informed opinion as to whether
or not the covenants and conditions of such Indenture relating to the issuance
and authentication of the Notes have been complied with. In such officers’
opinion, such covenants and conditions have been complied with.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned officers of the Company and the
Co-Issuer have duly executed this certificate as of January 13, 2006.

            ORACLE CORPORATION
      By:   /s/ Safra A. Catz       Name:   Safra A. Catz       Title:  
President and Chief Financial Officer             By:   /s/ Eric R. Ball      
Name:   Eric R. Ball       Title:   Treasurer    

            OZARK HOLDING INC.
      By:   /s/ Safra A. Catz       Name:   Safra A. Catz       Title:  
President and Chief Financial Officer             By:   /s/ Eric R. Ball      
Name:   Eric R. Ball       Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



RULE 144A/REGULATION S
APPENDIX
PROVISIONS RELATING TO THE INITIAL NOTES,
AND EXCHANGE NOTES
1. Definitions
          Capitalized terms used but not otherwise defined in this Appendix
shall have the meanings assigned in the Officers’ Certificate of which this
Appendix is expressly made part, or, if not defined therein, in the Indenture.
For the purposes of this Appendix the following terms shall have the meanings
indicated below:
          “Applicable Procedures” means, with respect to any transfer or
transaction involving a Temporary Regulation S Global Security or beneficial
interest therein, the rules and procedures of the Depositary, Euroclear and
Clearstream, for such a Temporary Regulation S Global Security, in each case to
the extent applicable to such transaction and as in effect from time to time.
          “Clearstream” means Clearstream Banking, société anonyme or any
successor securities clearing agency.
          “Definitive Security” means a certificated Initial Note or Exchange
Note bearing, if required, the restricted securities legend set forth in
Section 2.4(e).
          “Distribution Compliance Period”, with respect to any Securities,
means the period of 40 consecutive days beginning on and including the later of
(i) the day on which such Securities are first offered to Persons other than
distributors (as defined in Regulation S under the Securities Act) in reliance
on Regulation S and (ii) the Issue Date with respect to such Securities.
          “Euroclear” means Euroclear Bank S.A./N.V., as operator of the
Euroclear System, or any successor securities clearing agency.
          “Exchange Notes” means (a) the applicable series of the following:
(1) the Floating Rate Notes due 2009; (2) the 5.00% Notes due 2011 and (3) the
5.25% Notes due 2016, each as issued pursuant to the Indenture in exchange for,
and in aggregate principal amount equal to, the applicable series of Notes and
(b) any Additional Notes in compliance with one or more Registration Rights
Agreements.
          “Initial Notes” means (a) the applicable series of the following: (1)
$1,500,000,000 aggregate principal amount of Floating Rate Notes due 2009; (2)
$2,250,000,000 aggregate principal amount of 5.00% Notes due 2011; and (3)
$2,000,000,000 aggregate principal amount of 5.25% Notes due 2016 and (b) any

 



--------------------------------------------------------------------------------



 



Additional Notes, if any, issued in a transaction exempt from the registration
requirements of the Securities Act.
          “Initial Purchasers” means (1) with respect to the Initial Notes
issued on the Issue Date, the several initial purchasers listed on Schedule 1 of
the Purchase Agreement dated January 10, 2006, for whom Citigroup Global Markets
Inc., J.P. Morgan Securities Inc. and Wachovia Capital Markets, LLC acted as
representatives and (2) with respect to each issuance of Additional Notes, the
Persons purchasing such Additional Notes under the related Purchase Agreement.
          “Permanent Regulation S Global Security” has the meaning assigned to
such term in Section 2.1.
          “Purchase Agreement” means (1) with respect to the Initial Notes
issued on the Issue Date, the Purchase Agreement dated January 10, 2006, among
the Company, the Co-Issuer and the Initial Purchasers, and (2) with respect to
each issuance of Additional Notes, the purchase agreement or underwriting
agreement among the Issuer and the Persons purchasing such Additional Notes.
          “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
          “Registered Exchange Offer” means the offer by the Issuer, pursuant to
a Registration Rights Agreement, to certain Holders of Initial Notes, to issue
and deliver to such Holders, in exchange for the Initial Notes, a like aggregate
principal amount of Exchange Notes registered under the Securities Act.
          “Registration Rights Agreement” means (1) with respect to the Initial
Notes issued on the Issue Date, the Registration Rights Agreement dated
January 13, 2006, among the Company, the Co-Issuer and the Initial Purchasers,
and (2) with respect to each issuance of Additional Notes issued in a
transaction exempt from the registration requirements of the Securities Act, the
registration rights agreement, if any, among the Issuer and the Persons
purchasing such Additional Notes under the related Purchase Agreement.
          “Regulation S” has the meaning assigned to such term in Section 2.1.
          “Rule 144A” has the meaning assigned to such term in Section 2.1.
          “Rule 144A Global Security” has the meaning assigned to such term in
Section 2.1.
          “Rule 144A Securities” means all Notes offered and sold to QIBs in
reliance on Rule 144A.
          “Securities” means the Initial Notes and the Exchange Notes, treated
as a single class.
          “Securities Act” means the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



          “Securities Custodian” means the custodian with respect to a Global
Security (as appointed by the Depositary), or any successor Person thereto and
shall initially be the Trustee.
          “Shelf Registration Statement” means the registration statement, if
any, filed by the Issuer in connection with the resale of Initial Notes pursuant
to a Registration Rights Agreement.
          “Temporary Regulation S Global Security” has the meaning assigned to
such term in Section 2.1.
          “Transfer Restricted Securities” means Securities that bear or are
required to bear the legend relating to restrictions on transfer relating to the
Securities Act set forth in Section 2.4(e) hereto.
2. The Securities.
          2.1. Form and Dating. (a) The Initial Notes will be offered and sold
by the Issuer pursuant to the Purchase Agreement. The Initial Notes will be
resold initially only to (i) QIBs in reliance on Rule 144A under the Securities
Act (“Rule 144A”) and (ii) Persons other than U.S. Persons (as defined in
Regulation S) in reliance on Regulation S under the Securities Act
(“Regulation S”). The Initial Notes may thereafter be transferred to, among
others, QIBs and purchasers in reliance on Regulation S, subject to the
restrictions on transfer set forth herein. Initial Notes initially resold
pursuant to Rule 144A shall be issued initially in the form of one or more
permanent Global Securities in definitive, fully registered form (collectively,
the “Rule 144A Global Security”) and Initial Notes initially resold pursuant to
Regulation S shall be issued initially in the form of one or more temporary
global securities in definitive, fully registered form (collectively, the
“Temporary Regulation S Global Security”), in each case without interest coupons
and with the global securities legend and restricted securities legend set forth
in Exhibit 1 hereto, which shall be deposited on behalf of the purchasers of the
Initial Notes represented thereby with the Securities Custodian, and registered
in the name of the Depositary or a nominee of the Depositary, duly executed by
the Issuer and authenticated by the Trustee as provided in the Indenture. The
initial Depositary for the Global Securities shall be The Depository Trust
Company, New York, New York.
          Beneficial ownership interests in the Temporary Regulation S Global
Security will not be exchangeable for interests in the Rule 144A Global
Security, a permanent global security (the “Permanent Regulation S Global
Security”), or any other Security without a legend containing restrictions on
transfer of such Security prior to the expiration of the Distribution Compliance
Period and then only upon certification in form reasonably satisfactory to the
Trustee that beneficial ownership interests in such Temporary Regulation S
Global Security are owned either by non-U.S. persons or U.S. persons who
purchased such interests in a transaction that did not require registration
under the Securities Act.

 



--------------------------------------------------------------------------------



 



          The Rule 144A Global Security, the Temporary Regulation S Global
Security and the Permanent Regulation S Global Security are collectively
referred to herein as “Global Securities”. The aggregate principal amount of the
Global Securities may from time to time be increased or decreased by adjustments
made on the records of the Trustee and the Depositary or its nominee as
hereinafter provided.
          So long as the Initial Notes are represented by one or more Global
Securities, notwithstanding anything to the contrary contained herein, the
principal and interest payable on the Securities will be paid to the Depositary,
or its nominee, as the registered owner of the Securities by wire transfer of
immediately available funds consistent with the terms hereof.
          (b) This Section 2.1(b) shall apply only to a Global Security
deposited with or on behalf of the Depositary.
          The Issuer shall execute and the Trustee shall, in accordance with
this Section 2.1(b), authenticate and deliver initially one or more Global
Securities that (a) shall be registered in the name of the Depositary for such
Global Security or Global Securities or the nominee of such Depositary and
(b) shall be delivered by the Trustee to such Depositary or pursuant to such
Depositary’s instructions or held by the Trustee as custodian for the
Depositary.
          Members of, or participants in, the Depositary (“Agent Members”) shall
have no rights under the Indenture with respect to any Global Security held on
their behalf by the Depositary or by the Trustee as the custodian of the
Depositary or under such Global Security, and the Issuer, the Trustee and any
agent of the Issuer or the Trustee shall be entitled to treat the Depositary as
the absolute owner of such Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Agent Members, the operation of
customary practices of such Depositary governing the exercise of the rights of a
holder of a beneficial interest in any Global Security.
          2.2. Certificated Securities. Except as provided in Section 2.1 or
Section 2.4, owners of beneficial interests in Global Securities shall not be
entitled to receive physical delivery of Definitive Securities.
          2.3. Authentication. The Trustee shall authenticate and deliver
(a) Initial Notes in (i) an aggregate principal amount of $1,500,000,000
Floating Rate Notes due 2009; (ii) an aggregate principal amount of
$2,250,000,000 5.00% Notes due 2011; and (iii) an aggregate principal amount of
$2,000,000,000 5.25% Notes due 2016; (b) any Additional Notes for an original
issue in an aggregate principal amount specified in an Issuer Order and
(c) Exchange Securities for issue only in a Registered Exchange Offer pursuant
to a Registration Rights

 



--------------------------------------------------------------------------------



 



Agreement, for a like principal amount of Initial Notes upon an Issuer Order.
Such order shall specify the amount of the Securities to be authenticated and
the date on which the original issue of Securities is to be authenticated.
          2.4. Transfer and Exchange.
          (a) Transfer and Exchange of Definitive Securities. When Definitive
Securities are presented to the Registrar or a co-registrar with a request:
               (x) to register the transfer of such Definitive Securities; or
               (y) to exchange such Definitive Securities for an equal principal
amount of Definitive Securities of other authorized denominations,
the Registrar or co-registrar shall register the transfer or make the exchange
as requested if its reasonable requirements for such transaction are met;
provided, however, that the Definitive Securities surrendered for transfer or
exchange:
               (i) shall be duly endorsed or accompanied by a written instrument
of transfer in form reasonably satisfactory to the Issuer and the Registrar or
co-registrar, duly executed by the Holder thereof, together with signature
guarantees, or its counsel duly authorized in writing; and
               (ii) if such Definitive Securities are required to bear a
restricted securities legend, they are being transferred or exchanged pursuant
to an effective registration statement under the Securities Act, pursuant to
Section 2.4 or pursuant to clause (A), (B) or (C) below, and are accompanied by
the following additional information and documents, as applicable:
                    (A) if such Definitive Securities are being delivered to the
Registrar by a Holder for registration in the name of such Holder, without
transfer, a certification from such Holder to that effect; or
                    (B) if such Definitive Securities are being transferred to
the Issuer or its Subsidiary, a certification to that effect; or
                    (C) if such Definitive Securities are being transferred
(x) pursuant to an exemption from registration in accordance with Rule 144A,
Regulation S or Rule 144 under the Securities Act; or (y) in reliance upon
another exemption from the requirements of the Securities Act: (i) a
certification to that effect (in the form set forth on the reverse of the
Security) and (ii) if the Issuer so requests, an opinion of counsel or other
evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 2.4(e)(i).

 



--------------------------------------------------------------------------------



 



          (b) Restrictions on Transfer of a Definitive Security for a Beneficial
Interest in a Global Security. A Definitive Security may not be exchanged for a
beneficial interest in a Rule 144A Global Security or a Permanent Regulation S
Global Security except upon satisfaction of the requirements set forth below.
Upon receipt by the Trustee of a Definitive Security, duly endorsed, together
with signature guarantees, or accompanied by appropriate instruments of
transfer, in form satisfactory to the Trustee, together with:
               (i) certification, in the form set forth on the reverse of the
Security, that such Definitive Security is either (A) being transferred to a QIB
in accordance with Rule 144A or (B) is being transferred after expiration of the
Distribution Compliance Period by a Person who initially purchased such Security
in reliance on Regulation S to a buyer who elects to hold its interest in such
Security in the form of a beneficial interest in the Permanent Regulation S
Global Security; and
               (ii) written instructions directing the Trustee to make, or to
direct the Securities Custodian to make, an adjustment on its books and records
with respect to such Rule 144A Global Security (in the case of a transfer
pursuant to clause (b)(i)(A)) or Permanent Regulation S Global Security (in the
case of a transfer pursuant to clause (b)(i)(B)) to reflect an increase in the
aggregate principal amount of the Securities represented by the Rule 144A Global
Security or Permanent Regulation S Global Security, as applicable, such
instructions to contain information regarding the Depositary account to be
credited with such increase,
then the Trustee shall cancel such Definitive Security and cause, or direct the
Securities Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Securities Custodian, the
aggregate principal amount of Securities represented by the Rule 144A Global
Security or Permanent Regulation S Global Security, as applicable, to be
increased by the aggregate principal amount of the Definitive Security to be
exchanged and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Rule 144A Global
Security or Permanent Regulation S Global Security, as applicable, equal to the
principal amount of the Definitive Security so cancelled. If no Rule 144A Global
Securities or Permanent Regulation S Global Securities, as applicable, are then
Outstanding, the Issuer shall issue and the Trustee shall authenticate, upon a
written order of the Issuer in the form of an Officers’ Certificate of the
Company, a new Rule 144A Global Security or Permanent Regulation S Global
Security, as applicable, in the appropriate principal amount.
          (c) Transfer and Exchange of Global Securities. (i) The transfer and
exchange of Global Securities or beneficial interests therein shall be effected
through the Depositary, in accordance with Section 2.08 and Section 2.13 of the
Indenture (and including applicable restrictions on transfer set forth herein,
if any) and the procedures of the Depositary therefor. A transferor of a
beneficial interest

 



--------------------------------------------------------------------------------



 



in a Global Security shall deliver to the Registrar a written order given in
accordance with the Depositary’s procedures containing information regarding the
participant account of the Depositary to be credited with a beneficial interest
in the Global Security. The Registrar shall, in accordance with such
instructions, instruct the Depositary to credit to the account of the Person
specified in such instructions a beneficial interest in the Global Security and
to debit the account of the Person making the transfer the beneficial interest
in the Global Security being transferred.
               (i) If the proposed transfer is a transfer of a beneficial
interest in one Global Security to a beneficial interest in another Global
Security, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Global Security to which such interest
is being transferred in an amount equal to the principal amount of the interest
to be so transferred, and the Registrar shall reflect on its books and records
the date and a corresponding decrease in the principal amount of the Global
Security from which such interest is being transferred.
               (ii) Notwithstanding any other provisions of this Appendix (other
than the provisions set forth in Section 2.13 of the Indenture), a Global
Security may not be transferred as a whole except by the Depositary for such
series to a nominee of the Depositary for such series or by a nominee of the
Depositary for such series to the Depositary for such series or another nominee
of the Depositary for such series or by the Depositary for such series or any
such nominee to a successor Depositary for such series selected or approved by
the Issuer or a nominee of such successor Depositary for such series.
               (iii) In the event that a Global Security is exchanged for
Definitive Securities pursuant to Section 2.13 of the Indenture, prior to the
consummation of a Registered Exchange Offer or the effectiveness of a Shelf
Registration Statement with respect to such Securities, such Securities may be
exchanged only in accordance with such procedures as are substantially
consistent with the provisions of this Section 2.4 (including the certification
requirements set forth on the reverse of the Initial Notes intended to ensure
that such transfers comply with Rule 144A or Regulation S, as the case may be)
and such other procedures as may from time to time be adopted by the Issuer.
          (d) Restrictions on Transfer of Temporary Regulation S Global
Securities. During the Distribution Compliance Period, beneficial ownership
interests in Temporary Regulation S Global Securities may only be sold, pledged
or transferred through Euroclear or Clearstream in accordance with the
Applicable Procedures and only (i) to the Issuer or one of its subsidiaries,
(ii) so long as such Security is eligible for resale pursuant to Rule 144A, to a
Person whom the selling holder reasonably believes is a QIB that purchases for
its own account or for the account of a QIB to whom notice is given that the
resale, pledge or transfer is

 



--------------------------------------------------------------------------------



 




being made in reliance on Rule 144A, (iii) in an offshore transaction in
accordance with Regulation S, (iv) pursuant to an exemption from registration
under the Securities Act provided by Rule 144 (if applicable) under the
Securities Act or (v) pursuant to an effective registration statement under the
Securities Act, in each case in accordance with any applicable securities laws
of any state of the United States.
          (e) Legend.
               (i) Except as permitted by the following paragraphs (ii),
(iii) and (iv), each Security certificate evidencing the Global Securities (and
all Securities issued in exchange therefor or in substitution thereof) shall
bear a legend in substantially the following form:
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE AGREED TO
BE BOUND BY THE PROVISIONS OF A REGISTRATION RIGHTS AGREEMENT AMONG ORACLE
CORPORATION, OZARK HOLDING INC. AND THE INITIAL PURCHASERS, DATED JANUARY 13,
2006 (THE “REGISTRATION RIGHTS AGREEMENT”). THE ISSUER WILL PROVIDE A COPY OF
THE REGISTRATION RIGHTS AGREEMENT TO A HOLDER WITHOUT CHARGE UPON WRITTEN
REQUEST TO IT AT ITS PRINCIPAL PLACE OF BUSINESS.
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE ISSUER
OR ANY SUBSIDIARY OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO

 



--------------------------------------------------------------------------------



 



RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN THE
FORMS OF EXHIBITS TO THE INDENTURE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST
OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.
Each Definitive Security will also bear the following additional legend:
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.
               (ii) Upon any sale or transfer of a Transfer Restricted Security
(including any Transfer Restricted Security represented by a Global Security)
pursuant to Rule 144 under the Securities Act, the Registrar shall permit the
transferee thereof to exchange such Transfer Restricted Security for a
certificated Security that does not bear the legend set forth above and rescind
any restriction on the transfer of such Transfer Restricted Security, if the
transferor thereof certifies in writing to the Registrar that such sale or
transfer was made in reliance on Rule 144 (such certification to be in the form
set forth on the reverse of the Security).
               (iii) After a transfer of any Initial Notes pursuant to and
during the period of the effectiveness of a Shelf Registration Statement with
respect to such Initial Notes, all requirements pertaining to legends relating
to the restrictions on transfer relating to the Securities Act on such Initial
Note will cease to apply, the requirements requiring any such Initial Note
issued to certain Holders be issued in global form will cease to apply, and a
certificated Initial Note or an Initial Note in global form, in each case
without restrictive transfer legends, will be available to the transferee

 



--------------------------------------------------------------------------------



 



of the Holder of such Initial Note upon exchange of such transferring Holder’s
certificated Initial Note or appropriate directions to transfer such Holder’s
interest in the Global Security, as applicable.
               (iv) Upon the consummation of a Registered Exchange Offer with
respect to the Initial Notes, all requirements pertaining to such Initial Notes
that Initial Notes issued to certain Holders be issued in global form will still
apply with respect to Holders of such Initial Notes that do not exchange their
Initial Notes, and Exchange Notes in certificated or global form, in each case
without the restrictive securities legend relating to the restrictions on
transfer relating to the Securities Act set forth in Exhibit 1 hereto will be
available to Holders that exchange such Notes in such Registered Exchange Offer.
          (f) Cancellation or Adjustment of Global Security. At such time as all
beneficial interests in a Global Security have either been exchanged for
Definitive Securities, redeemed, purchased or canceled, such Global Security
shall be returned to the Depositary for cancellation or retained and canceled by
the Trustee. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for certificated Securities, redeemed,
purchased or canceled, the principal amount of Securities represented by such
Global Security shall be reduced and an adjustment shall be made on the books
and records of the Trustee (if it is then the Securities Custodian for such
Global Security) with respect to such Global Security, by the Trustee or the
Securities Custodian, to reflect such reduction.
(g) Obligations with Respect to Transfers and Exchanges of Securities.
               (i) To permit registrations of transfers and exchanges, the
Issuer shall execute and the Trustee shall authenticate Definitive Securities
and Global Securities at the Registrar’s or co-registrar’s request.
               (ii) No service charge shall be made for any registration of
transfer or exchange, but the Issuer or the Trustee may require payment of a sum
sufficient to cover any transfer tax, assessments, or similar governmental
charge payable in connection therewith (other than any such transfer taxes,
assessments or similar governmental charge payable upon exchange or transfer
pursuant to Sections 2.08 and 2.09 of the Indenture).
               (iii) Neither the Issuer nor the Trustee shall be required to
exchange or register a transfer of (a) any Securities of any series for a period
of 15 days preceding the first mailing of notice of redemption of Securities of
such series to be redeemed, or (b) any Securities selected, called or being
called for redemption except, in the case of any Security where public notice
has been given that such Security is to be redeemed in part, the portion thereof
not so to be redeemed.

 



--------------------------------------------------------------------------------



 



               (iv) Prior to the due presentation for registration of transfer
of any Security, the Issuer, the Trustee, the paying agent, the Registrar or any
co-registrar may deem and treat the person in whose name a Security is
registered as the absolute owner of such Security for the purpose of receiving
payment of principal of and interest on such Security and for all other purposes
whatsoever, whether or not such Security is overdue, and none of the Issuer, the
Trustee, the paying agent, the Registrar or any co-registrar shall be affected
by notice to the contrary.
               (v) All Securities issued upon any transfer or exchange pursuant
to the terms of the Officers’ Certificate to which the Appendix is attached and
the Indenture shall evidence the same debt and shall be entitled to the same
benefits under the Indenture as the Securities surrendered upon such transfer or
exchange.
(h) No Obligation of the Trustee.
               (i) The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Security, a member of, or a participant in the
Depositary or other Person with respect to the accuracy of the records of the
Depositary or its nominee or of any participant or member thereof, with respect
to any beneficial ownership interest in the Securities or with respect to the
delivery to any participant, member, beneficial owner or other Person (other
than the Depositary) of any notice (including any notice of redemption) or the
payment of any amount, under or with respect to such Securities. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Securities shall be given or made only to or upon the order of the
registered Holders (which shall be the Depositary or its nominee in the case of
a Global Security). The rights of beneficial owners in any Global Security shall
be exercised only through the Depositary subject to the applicable rules and
procedures of the Depositary. The Trustee may rely and shall be fully protected
in relying upon information furnished by the Depositary with respect to its
members, participants and any beneficial owners.
               (ii) The Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Officers’ Certificate or the Indenture or under applicable law with
respect to any transfer of any interest in any Security (including any transfers
between or among Depositary participants, members or beneficial owners in any
Global Security) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of Officers’ Certificate or the Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
to
APPENDIX
[Global Securities Legend]
     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS A
BENEFICIAL INTEREST HEREIN.
     TRANSFERS OF THIS NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.
     [[FOR REGULATION S GLOBAL NOTE ONLY] UNTIL 40 DAYS AFTER THE CLOSING OF THE
OFFERING, AN OFFER OR SALE OF SECURITIES WITHIN THE UNITED STATES BY A DEALER
(AS DEFINED IN THE U.S. SECURITIES ACT) MAY VIOLATE THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT IF SUCH OFFER OR SALE IS MADE OTHERWISE
THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.]
[Restricted Securities Legend]
     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS NOTE, BY
ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN

 



--------------------------------------------------------------------------------



 



BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED NOTES,
TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE
ISSUER WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO
THE ISSUER OR ANY SUBSIDIARY OF THE ISSUER, (B) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN
OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN THE FORMS OF EXHIBITS TO THE
INDENTURE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.
[Temporary Regulation S Global Security Legend]
     EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL SECURITY OR ANY OTHER SECURITY REPRESENTING AN
INTEREST IN THE SECURITIES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND
CONTAINING RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY
DISTRIBUTION COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF
REGULATION S UNDER THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM
REASONABLY SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED
EITHER BY NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A
TRANSACTION THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING
SUCH 40-DAY DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN
THIS TEMPORARY

 



--------------------------------------------------------------------------------



 



REGULATION S GLOBAL SECURITY MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED THROUGH
EUROCLEAR BANK S.A./N.V., AS OPERATOR OF THE EUROCLEAR SYSTEM OR CLEARSTREAM
BANKING, SOCIÉTÉ ANONYME AND ONLY (I) TO THE COMPANY, (II) WITHIN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) OUTSIDE THE UNITED
STATES IN A TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, OR
(IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND OTHER JURISDICTIONS. HOLDERS OF
INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL SECURITY WILL NOTIFY ANY
PURCHASER OF THIS SECURITY OF THE RESALE RESTRICTIONS REFERRED TO ABOVE, IF THEN
APPLICABLE.
     BENEFICIAL INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY BE
EXCHANGED FOR INTERESTS IN A RULE 144A GLOBAL SECURITY ONLY IF (1) SUCH EXCHANGE
OCCURS IN CONNECTION WITH A TRANSFER OF THE SECURITIES IN COMPLIANCE WITH RULE
144A, AND (2) THE TRANSFEROR OF THE REGULATION S GLOBAL SECURITY FIRST DELIVERS
TO THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE)
TO THE EFFECT THAT THE REGULATION S GLOBAL SECURITY IS BEING TRANSFERRED (A) TO
A PERSON WHO THE TRANSFEROR REASONABLY BELIEVES TO BE A QUALIFIED INSTITUTIONAL
BUYER WITHIN THE MEANING OF RULE 144A, (B) TO A PERSON WHO IS PURCHASING FOR ITS
OWN ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.
     BENEFICIAL INTERESTS IN A RULE 144A GLOBAL SECURITY MAY BE TRANSFERRED TO A
PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE REGULATION S GLOBAL
SECURITY, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE TRUSTEE A
WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT IF SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE) AND THAT, IF SUCH TRANSFER OCCURS PRIOR
TO THE EXPIRATION OF THE 40-DAY DISTRIBUTION COMPLIANCE PERIOD, THE INTEREST
TRANSFERRED

 



--------------------------------------------------------------------------------



 



WILL BE HELD IMMEDIATELY THEREAFTER THROUGH EUROCLEAR BANK S.A./N.V. OR
CLEARSTREAM BANKING, SOCIÉTÉ ANONYME.
[Definitive Securities Legend]
     IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR
AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER
AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF NOTE DUE 2009]
ORACLE CORPORATION
OZARK HOLDING INC.
Floating Rate Note due 2009

No.   CUSIP No.:     ISIN No.:

     $
     ORACLE CORPORATION, a Delaware corporation (the “Company”, which term
includes any successor corporation), and OZARK HOLDING INC., a Delaware
corporation (the “Co-Issuer”, which term includes any successor corporation),
for value received jointly and severally promise to pay to CEDE & CO. or
registered assigns, the principal sum of                   DOLLARS on
January 13, 2009.
     Interest Payment Dates: January 13, April 13, July 13 and October 13 (each,
an “Interest Payment Date”), commencing on April 13, 2006.
     Interest Record Dates: the Business Day preceding the Interest Payment Date
(the “Interest Record Date”).
     Reference is made to the further provisions of this Note contained herein,
which will for all purposes have the same effect as if set forth at this place.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Company and the Co-Issuer has caused this
Note to be signed manually or by facsimile by its duly authorized officer.

       
 
  ORACLE CORPORATION
 
   
 
  By:
 
     
 
    Name:
 
    Title:
 
   
 
  By:
 
     
 
    Name:
 
    Title:
 
   
 
  OZARK HOLDING INC.
 
  By:
 
     
 
    Name:
 
    Title:
 
   
 
  By:
 
     
 
    Name:
 
    Title:

 



--------------------------------------------------------------------------------



 



     This is one of the Notes of the series designated herein and referred to in
the within-mentioned Indenture.
Dated: January 13, 2006

            CITIBANK, N.A.,
as Trustee
      By:   _____________________________         Authorized Signatory         
 

 



--------------------------------------------------------------------------------



 



         

(REVERSE OF NOTE)
ORACLE CORPORATION
OZARK HOLDING INC.
Floating Rate Note due 2009
     1. Interest.
     The Issuer promises to pay interest on the principal amount of this Note at
the rate per annum described above. Cash interest on the Notes will accrue from
the most recent date to which interest has been paid or, if no interest has been
paid, from January 13, 2006. The Issuer will pay interest quarterly in arrears
on each Interest Payment Date, commencing April 13, 2006. Interest will be
computed on the basis of the actual number of days in an interest period and a
360-day year.
     The Issuer shall pay interest on overdue principal from time to time on
demand at the rate borne by the Notes and on overdue installments of interest
(without regard to any applicable grace periods) to the extent lawful.
     The interest rate for each interest period will be determined by the
calculation agent. Initially, Citibank, N.A. will act as calculation agent. The
Issuer may change any calculation agent without notice to the Holders. The
interest rate for a particular interest period will be a per annum rate equal to
three-month LIBOR as determined on the interest determination date plus 0.23%.
The interest determination date for an interest period will be the second London
business day preceding such interest period.
     A London business day is a day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.
     On any interest determination date, LIBOR will be equal to the offered rate
for deposits in U.S. dollars having an index maturity of three months, in
amounts of at least $1,000,000, as such rate appears on “Telerate Page 3750” at
approximately 11:00 a.m., London time, on such interest determination date. If
on an interest determination date, such rate does not appear on the “Telerate
Page 3750” as of 11:00 a.m. (London time), or if the “Telerate Page 3750” is not
available on such date, the Trustee will obtain such rate from Bloomberg L.P.
page “BBAM.”
     If no offered rate appears on “Telerate Page 3750” or Bloomberg L.P. page
“BBAM” on an interest determination date at approximately 11:00 a.m., London
time, then the calculation agent (after consultation with the Issuer) will
select four major banks in the London interbank market and shall request each of

 



--------------------------------------------------------------------------------



 



their principal London offices to provide a quotation of the rate at which
three-month deposits in U.S. dollars in amounts of at least $1,000,000 are
offered by it to prime banks in the London interbank market, on that date and at
that time, that is representative of single transactions at that time. If at
least two quotations are provided, LIBOR will be the arithmetic average of the
quotations provided. Otherwise, the calculation agent will select three major
banks in New York City and shall request each of them to provide a quotation of
the rate offered by them at approximately 11:00 a.m., New York City time, on the
interest determination date for loans in U.S. dollars to leading European banks
having an index maturity of three months for the applicable interest period in
an amount of at least $1,000,000 that is representative of single transactions
at that time. If three quotations are provided, LIBOR will be the arithmetic
average of the quotations provided. Otherwise, the rate of LIBOR for the next
interest period will be set equal to the rate of LIBOR for the then current
interest period.
     Upon request from any Holder, the calculation agent will provide the
interest rate in effect on the Notes for the current interest period and, if it
has been determined, the interest rate to be in effect for the next interest
period.
     Dollar amounts resulting from such calculation will be rounded to the
nearest cent, with one-half cent being rounded upward.
     2. Paying Agent.
     Initially, Citibank, N.A. (the “Trustee”) will act as paying agent. The
Issuer may change any paying agent without notice to the Holders.
     3. Indenture; Defined Terms.
     This Note is one of the Floating Rate Notes due 2009 (the “Notes”) issued
under an Indenture, dated as of January 13, 2006, among the Company, the
Co-Issuer and the Trustee, and an Officers’ Certificate dated January 13, 2006,
issued pursuant to Section 2.01 and Section 2.03 thereto (together, the
“Indenture”). This Note is a “Security” and the Notes are “Securities” under the
Indenture.
     For purposes of this Note, the “Issuer” means, unless otherwise explicitly
provided in this Note or the Indenture, each of the Company and the Co-Issuer
until the consummation of the Discharge Event, from which time the “Issuer”
shall mean solely the Remaining Obligor. Unless otherwise defined herein,
capitalized terms herein are used as defined in the Indenture. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) (the “TIA”), as in effect on the date of the Indenture
until such time as the Indenture is qualified under the TIA, and thereafter as
in effect on the date on which the Indenture is qualified under the TIA.
Notwithstanding anything to the contrary herein, the Notes are subject to all
such terms, and holders of Notes are

 



--------------------------------------------------------------------------------



 



referred to the Indenture and the TIA for a statement of them. To the extent the
terms of the Indenture and this Note are inconsistent, the terms of the
Indenture shall govern.
     4. Discharge of One of the Obligors on this Note; Remaining Obligor
     Upon the consummation of a Discharge Event, either the Company or the
Co-Issuer will be discharged from the obligation to pay the principal and
interest on the Notes and from all other obligations and covenants under the
Indenture and the Notes, and the Remaining Obligor shall be the sole Issuer (and
sole obligor) under the Notes and the Indenture.
     5. Denominations; Transfer; Exchange.
     The Notes are in registered form, without coupons, in denominations of
$1,000 and multiples of $1,000. A Holder shall register the transfer or exchange
of Notes in accordance with the Indenture. The Issuer may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and to pay certain transfer taxes or similar governmental charges payable in
connection therewith as permitted by the Indenture. The Issuer need not issue,
authenticate, register the transfer of or exchange any Notes or portions thereof
for a period of fifteen (15) days before the mailing of a notice of redemption,
nor need the Issuer register the transfer or exchange of any Note selected for
redemption in whole or in part.
     6. Registration Rights
     The Holder of this Note is entitled to the benefits of the Registration
Rights Agreement, dated January 13, 2006, between the Company, the Co-Issuer and
the Initial Purchasers named therein (the “Registration Rights Agreement”). The
interest rate on this Note will increase by a rate of 0.25% per annum upon the
occurrence of certain events specified in the Registration Rights Agreement for
the periods specified therein.
     7. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Notes and the provisions of the
Indenture relating to the Notes may be amended or supplemented and any existing
default or Event of Default or compliance with certain provisions may be waived
with the written consent of the Holders of at least a majority in aggregate
principal amount of all series of Outstanding Securities (including the Notes)
under the Indenture that are affected by such amendment, supplement or waiver
(voting as a single class). Without notice to or consent of any Holder, the
parties thereto may amend or supplement the Indenture and the Notes to, among
other things, cure any ambiguity, defect or inconsistency or comply with any
requirements of the Commission in connection with the qualification of the

 



--------------------------------------------------------------------------------



 



Indenture under the TIA, or make any other change that does not adversely affect
the rights of any Holder of a Note.
     8. Redemption.
     The Issuer may at its option redeem any of the Notes in whole or in part at
any time on or after January 16, 2007, at the principal amount of the Notes
being redeemed, plus accrued interest.
     Notice of any redemption will be mailed at least 30 days but not more than
60 days before the redemption date to each Holder of the Notes to be redeemed.
Unless the Issuer defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. If less than all of the Notes are to be redeemed, the
Notes to be redeemed shall be selected by lot by the Depositary, in the case of
Notes represented by a Global Note, or by the Trustee by a method the Trustee
deems to be fair and appropriate, in the case of Notes that are not represented
by a Global Note.
     9. Defaults and Remedies.
     If an Event of Default (other than certain bankruptcy Events of Default
with respect to the Issuer) under the Indenture occurs with respect to the Notes
and is continuing, then the Trustee may and, at the direction of the Holders of
at least 25% in principal amount of the outstanding Notes, shall by written
notice, require the Issuer to repay immediately the entire principal amount of
the Outstanding Notes, together with all accrued and unpaid interest and
premium, if any. If a bankruptcy Event of Default with respect to the Issuer
occurs and is continuing, then the entire principal amount of the Outstanding
Notes will automatically become due immediately and payable without any
declaration or other act on the part of the Trustee or any Holder. Holders of
Notes may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture or the Notes
unless it has received indemnity as it reasonably requires. The Indenture
permits, subject to certain limitations therein provided, Holders of a majority
in aggregate principal amount of the Notes then outstanding to direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders of Notes notice of certain continuing defaults or Events of Default if
it determines that withholding notice is in their interest.
     10. Authentication.
     This Note shall not be valid until the Trustee manually signs the
certificate of authentication on this Note.

 



--------------------------------------------------------------------------------



 



     11. Abbreviations and Defined Terms.
     Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).
     12. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuer has caused CUSIP numbers to be
printed on the Notes as a convenience to the Holders of the Notes. No
representation is made as to the accuracy of such numbers as printed on the
Notes and reliance may be placed only on the other identification numbers
printed hereon.
     13. Governing Law.
     The laws of the State of New York shall govern the Indenture and this Note
thereof.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s soc. sec. or tax I.D. No.)
and irrevocably appoint                  agent to transfer this Note on the
books of the Issuer. The agent may substitute another to act for him.
 
Date:                                          Your Signature:
                                                                                
 
Sign exactly as your name appears on the other side of this Note.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(k) under the Securities Act after the later of the date of original issuance
of such Notes and the last date, if any, on which such Notes were owned by the
Issuer or any Affiliate of the Issuer, the undersigned confirms that such Notes
are being transferred in accordance with its terms:
CHECK ONE BOX BELOW

                 
 
    (1 )   o   to the Issuer; or  
 
    (2 )   o   pursuant to an effective registration statement under the United
States Securities Act of 1933; or  
 
    (3 )   o   inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the United States Securities Act of 1933) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A, in each case pursuant to and in compliance with Rule 144A under the
United States Securities Act of 1933; or

 



--------------------------------------------------------------------------------



 





                 
 
    (4 )   o   outside the United States in an offshore transaction within the
meaning of Regulation S under the United States Securities Act in compliance
with Rule 904 under the United States Securities Act of 1933; or  
 
    (5 )   o   pursuant to the exemption from registration provided by Rule 144
under the United States Securities Act of 1933.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, however, that if box (4) or (5) is checked,
the Trustee shall be entitled to require, prior to registering any such transfer
of the Notes, such legal opinions, certifications and other information as the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the United States Securities Act of 1933, such as
the exemption provided by Rule 144 under such Act.

             
 
      Signature Signature Guarantee:
 
   
 
Signature must be guaranteed Signature

     Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the United
States Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the United States Securities Act of 1933,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

                     
Dated:
                                     
 
          Notice:   To be executed by    
 
              an executive officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF NOTES
The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

                 
 
          Principal amount of    
 
          this Global Note    
 
  Amount of decrease   Amount of increase   following such   Signature of
 
  in principal amount   in principal amount   decrease (or   authorized officer
of
Date of Exchange
  of this Global Note   of this Global Note   increase)   Trustee              
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF NOTE DUE 2011]
ORACLE CORPORATION
OZARK HOLDING INC.
5.00% Note due 2011

     
No.
  CUSIP No.:
ISIN No.:

$

     ORACLE CORPORATION, a Delaware corporation (the “Company”, which term
includes any successor corporation), and OZARK HOLDING INC., a Delaware
corporation (the “Co-Issuer”, which term includes any successor corporation),
for value received jointly and severally promise to pay to CEDE & CO. or
registered assigns, the principal sum of                      DOLLARS on
January 15, 2011.
     Interest Payment Dates: January 15 and July 15 (each, an “Interest Payment
Date”), commencing on July 15, 2006.
     Interest Record Dates: January 1 and July 1 (each, an “Interest Record
Date”).
     Reference is made to the further provisions of this Note contained herein,
which will for all purposes have the same effect as if set forth at this place.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Company and the Co-Issuer has caused this
Note to be signed manually or by facsimile by its duly authorized officer.

                  ORACLE CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                OZARK HOLDING INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



     This is one of the Notes of the series designated herein and referred to in
the within-mentioned Indenture.
Dated: January 13, 2006

             
 
CITIBANK, N.A.,
 
     as Trustee
 
           
 
  By:        
 
     
 
Authorized Signatory    

 



--------------------------------------------------------------------------------



 



(REVERSE OF NOTE)
ORACLE CORPORATION
OZARK HOLDING INC.
5.00% Note due 2011
     14. Interest.
     The Issuer promises to pay interest on the principal amount of this Note at
the rate per annum shown above. Cash interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from January 13, 2006. The Issuer will pay interest semi-annually in
arrears on each Interest Payment Date, commencing July 15, 2006. Interest will
be computed on the basis of a 360-day year of twelve 30-day months in a manner
consistent with Rule 11620(b) of the NASD Uniform Practice Code.
     The Issuer shall pay interest on overdue principal from time to time on
demand at the rate borne by the Notes and on overdue installments of interest
(without regard to any applicable grace periods) to the extent lawful.
     15. Paying Agent.
     Initially, Citibank, N.A. (the “Trustee”) will act as paying agent. The
Issuer may change any paying agent without notice to the Holders.
     16. Indenture; Defined Terms.
     This Note is one of the 5.00% Notes due 2011 (the “Notes”) issued under an
Indenture, dated as of January 13, 2006, among the Company, the Co-Issuer and
the Trustee, and an Officers’ Certificate dated January 13, 2006, issued
pursuant to Section 2.01 and Section 2.03 thereto (together, the “Indenture”).
This Note is a “Security” and the Notes are “Securities” under the Indenture.
     For purposes of this Note, the “Issuer” means, unless otherwise explicitly
provided in this Note or the Indenture, each of the Company and the Co-Issuer
until the consummation of the Discharge Event, from which time the “Issuer”
shall mean solely the Remaining Obligor. Unless otherwise defined herein,
capitalized terms herein are used as defined in the Indenture. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) (the “TIA”), as in effect on the date of the Indenture
until such time as the Indenture is qualified under the TIA, and thereafter as
in effect on the date on which the Indenture is qualified under the TIA.
Notwithstanding anything to the contrary herein, the Notes are subject to all
such terms, and holders of Notes are

 



--------------------------------------------------------------------------------



 



referred to the Indenture and the TIA for a statement of them. To the extent the
terms of the Indenture and this Note are inconsistent, the terms of the
Indenture shall govern.
     17. Discharge of One of the Obligors on this Note; Remaining Obligor
     Upon the consummation of a Discharge Event, either the Company or the
Co-Issuer will be discharged from the obligation to pay the principal and
interest on the Notes and from all other obligations and covenants under the
Indenture and the Notes, and the Remaining Obligor shall be the sole Issuer (and
sole obligor) under the Notes and the Indenture.
     18. Denominations; Transfer; Exchange.
     The Notes are in registered form, without coupons, in denominations of
$1,000 and multiples of $1,000. A Holder shall register the transfer or exchange
of Notes in accordance with the Indenture. The Issuer may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and to pay certain transfer taxes or similar governmental charges payable in
connection therewith as permitted by the Indenture. The Issuer need not issue,
authenticate, register the transfer of or exchange any Notes or portions thereof
for a period of fifteen (15) days before the mailing of a notice of redemption,
nor need the Issuer register the transfer or exchange of any Note selected for
redemption in whole or in part.
     19. Registration Rights
     The Holder of this Note is entitled to the benefits of the Registration
Rights Agreement, dated January 13, 2006, between the Company, the Co-Issuer and
the Initial Purchasers named therein (the “Registration Rights Agreement”). The
interest rate on this Note will increase by a rate of 0.25% per annum upon the
occurrence of certain events specified in the Registration Rights Agreement for
the periods specified therein.
     20. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Notes and the provisions of the
Indenture relating to the Notes may be amended or supplemented and any existing
default or Event of Default or compliance with certain provisions may be waived
with the written consent of the Holders of at least a majority in aggregate
principal amount of all series of Outstanding Securities (including the Notes)
under the Indenture that are affected by such amendment, supplement or waiver
(voting as a single class). Without notice to or consent of any Holder, the
parties thereto may amend or supplement the Indenture and the Notes to, among
other things, cure any ambiguity, defect or inconsistency or comply with any
requirements of the Commission in connection with the qualification of the

 



--------------------------------------------------------------------------------



 



Indenture under the TIA, or make any other change that does not adversely affect
the rights of any Holder of a Note.
     21. Redemption.
     The Issuer may at its option redeem any of the Notes in whole or in part at
any time, each at a redemption price calculated by the Issuer equal to the
greater of:
     (i) 100% of the principal amount of the Notes to be redeemed, and
     (ii) the sum of the present values of the remaining scheduled payments of
principal and interest thereon (not including any portion of such payments of
interest accrued as of the date of redemption), discounted to the date of
redemption on a semi-annual basis (assuming a 360-day year consisting of twelve
30-day months) at the Treasury Rate (as defined below) plus 15 basis points,
plus in each case accrued interest thereon to the date of redemption.
     Notwithstanding the foregoing, installments of interest on Notes that are
due and payable on interest payment dates falling on or prior to a redemption
date will be payable on the interest payment date to the registered Holders as
of the close of business on the relevant record date according to the Notes and
the Indenture.
     “Comparable Treasury Issue” means the United States Treasury security
selected by the Quotation Agent as having a maturity comparable to the remaining
term of the Notes to be redeemed that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the Notes.
     “Comparable Treasury Price” means, with respect to any redemption date,
(i) the average of four Reference Treasury Dealer Quotations for such redemption
date, after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than four such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.
     “Quotation Agent” means the Reference Treasury Dealer appointed by the
Issuer.
     “Reference Treasury Dealer” means (i) Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or Wachovia Capital Markets, LLC (or their respective
affiliates that are Primary Treasury Dealers) and their respective successors;
provided, however, that if any of the foregoing shall cease to be a

 



--------------------------------------------------------------------------------



 



primary U.S. Government securities dealer in New York City (a “Primary Treasury
Dealer”), the obligor will substitute therefor another Primary Treasury Dealer,
and (ii) any other Primary Treasury Dealer selected by the Issuer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any redemption date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third business day preceding such redemption date.
     “Treasury Rate” means, with respect to any redemption date, the rate per
annum equal to the semi-annual equivalent yield to maturity of the Comparable
Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.
     Notice of any redemption will be mailed at least 30 days but not more than
60 days before the redemption date to each Holder of the Notes to be redeemed.
Unless the Issuer defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. If less than all of the Notes are to be redeemed, the
Notes to be redeemed shall be selected by lot by the Depositary, in the case of
Notes represented by a Global Note, or by the Trustee by a method the Trustee
deems to be fair and appropriate, in the case of Notes that are not represented
by a Global Note.
     22. Defaults and Remedies.
     If an Event of Default (other than certain bankruptcy Events of Default
with respect to the Issuer) under the Indenture occurs with respect to the Notes
and is continuing, then the Trustee may and, at the direction of the Holders of
at least 25% in principal amount of the outstanding Notes, shall by written
notice, require the Issuer to repay immediately the entire principal amount of
the Outstanding Notes, together with all accrued and unpaid interest and
premium, if any. If a bankruptcy Event of Default with respect to the Issuer
occurs and is continuing, then the entire principal amount of the Outstanding
Notes will automatically become due immediately and payable without any
declaration or other act on the part of the Trustee or any Holder. Holders of
Notes may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture or the Notes
unless it has received indemnity as it reasonably requires. The Indenture
permits, subject to certain limitations therein provided, Holders of a majority
in aggregate principal amount of the Notes then outstanding to direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders of Notes notice of certain

 



--------------------------------------------------------------------------------



 



continuing defaults or Events of Default if it determines that withholding
notice is in their interest.
     23. Authentication.
     This Note shall not be valid until the Trustee manually signs the
certificate of authentication on this Note.
     24. Abbreviations and Defined Terms.
     Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).
     25. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuer has caused CUSIP numbers to be
printed on the Notes as a convenience to the Holders of the Notes. No
representation is made as to the accuracy of such numbers as printed on the
Notes and reliance may be placed only on the other identification numbers
printed hereon.
     26. Governing Law.
     The laws of the State of New York shall govern the Indenture and this Note
thereof.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s soc. sec. or tax I.D. No.)
and irrevocably appoint          agent to transfer this Note on the books of the
Issuer. The agent may substitute another to act for him.
 
Date:                                          Your Signature:
                                                                                
 
Sign exactly as your name appears on the other side of this Note.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(k) under the Securities Act after the later of the date of original issuance
of such Notes and the last date, if any, on which such Notes were owned by the
Issuer or any Affiliate of the Issuer, the undersigned confirms that such Notes
are being transferred in accordance with its terms:
CHECK ONE BOX BELOW

             
 
  (1)    o   to the Issuer; or
 
           
 
  (2)    o   pursuant to an effective registration statement under the United
States Securities Act of 1933; or
 
           
 
  (3)    o   inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the United States Securities Act of 1933) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A, in each case pursuant to and in compliance with Rule 144A under the
United States Securities Act of 1933; or

 



--------------------------------------------------------------------------------



 



             
 
  (4)    o   outside the United States in an offshore transaction within the
meaning of Regulation S under the United States Securities Act in compliance
with Rule 904 under the United States Securities Act of 1933; or
 
           
 
  (5)    o   pursuant to the exemption from registration provided by Rule 144
under the United States Securities Act of 1933.
 
                Unless one of the boxes is checked, the Trustee will refuse to
register any of the Notes evidenced by this certificate in the name of any
person other than the registered holder thereof; provided, however, that if box
(4) or (5) is checked, the Trustee shall be entitled to require, prior to
registering any such transfer of the Notes, such legal opinions, certifications
and other information as the Issuer has reasonably requested to confirm that
such transfer is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the United States Securities
Act of 1933, such as the exemption provided by Rule 144 under such Act.

                   
 
       
 
      Signature
 
       
Signature Guarantee:
                 
 
       
 
       
Signature must be guaranteed
      Signature

     Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the United
States Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the United States Securities Act of 1933,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

                   
Dated:
                             
 
          Notice:   To be executed by
 
              an executive officer

 



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF NOTES
The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

                                                      Principal amount of      
                      this Global Note             Amount of decrease     Amount
of increase     following such     Signature of       in principal amount     in
principal amount     decrease (or     authorized officer of   Date of Exchange  
of this Global Note     of this Global Note     increase)     Trustee  
 
                               

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF NOTE DUE 2016]
ORACLE CORPORATION
OZARK HOLDING INC.
5.25% Note due 2016

No.   CUSIP No.:     ISIN No.:           $

     ORACLE CORPORATION, a Delaware corporation (the “Company”, which term
includes any successor corporation), and OZARK HOLDING INC., a Delaware
corporation (the “Co-Issuer”, which term includes any successor corporation),
for value received jointly and severally promise to pay to CEDE & CO. or
registered assigns, the principal sum of ___  DOLLARS on January 15, 2016.
     Interest Payment Dates: January 15 and July 15 (each, an “Interest Payment
Date”), commencing on July 15, 2006.
     Interest Record Dates: January 1 and July 1 (each, an “Interest Record
Date”).
     Reference is made to the further provisions of this Note contained herein,
which will for all purposes have the same effect as if set forth at this place.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Company and the Co-Issuer has caused this
Note to be signed manually or by facsimile by its duly authorized officer.

            ORACLE CORPORATION
      By:           Name:           Title:        

                  By:           Name:           Title:        

            OZARK HOLDING INC.
      By:           Name:           Title:        

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

     This is one of the Notes of the series designated herein and referred to in
the within-mentioned Indenture.
Dated: January 13, 2006

            CITIBANK, N.A.,
   as Trustee
      By:           Authorized Signatory             

 



--------------------------------------------------------------------------------



 



(REVERSE OF NOTE)
ORACLE CORPORATION
OZARK HOLDING INC.
5.25% Note due 2016
     27. Interest.
     The Issuer promises to pay interest on the principal amount of this Note at
the rate per annum shown above. Cash interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from January 13, 2006. The Issuer will pay interest semi-annually in
arrears on each Interest Payment Date, commencing July 15, 2006. Interest will
be computed on the basis of a 360-day year of twelve 30-day months in a manner
consistent with Rule 11620(b) of the NASD Uniform Practice Code.
     The Issuer shall pay interest on overdue principal from time to time on
demand at the rate borne by the Notes and on overdue installments of interest
(without regard to any applicable grace periods) to the extent lawful.
     28. Paying Agent.
     Initially, Citibank, N.A. (the “Trustee”) will act as paying agent. The
Issuer may change any paying agent without notice to the Holders.
     29. Indenture; Defined Terms.
     This Note is one of the 5.25% Notes due 2016 (the “Notes”) issued under an
Indenture, dated as of January 13, 2006, among the Company, the Co-Issuer and
the Trustee, and an Officers’ Certificate dated January 13, 2006, issued
pursuant to Section 2.01 and Section 2.03 thereto (together, the “Indenture”).
This Note is a “Security” and the Notes are “Securities” under the Indenture.
     For purposes of this Note, the “Issuer” means, unless otherwise explicitly
provided in this Note or the Indenture, each of the Company and the Co-Issuer
until the consummation of the Discharge Event, from which time the “Issuer”
shall mean solely the Remaining Obligor. Unless otherwise defined herein,
capitalized terms herein are used as defined in the Indenture. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) (the “TIA”), as in effect on the date of the Indenture
until such time as the Indenture is qualified under the TIA, and thereafter as
in effect on the date on which the Indenture is qualified under the TIA.
Notwithstanding anything to the contrary herein, the Notes are subject to all
such terms, and holders of Notes are referred to

 



--------------------------------------------------------------------------------



 



the Indenture and the TIA for a statement of them. To the extent the terms of
the Indenture and this Note are inconsistent, the terms of the Indenture shall
govern.
     30. Discharge of One of the Obligors on this Note; Remaining Obligor
     Upon the consummation of a Discharge Event, either the Company or the
Co-Issuer will be discharged from the obligation to pay the principal and
interest on the Notes and from all other obligations and covenants under the
Indenture and the Notes, and the Remaining Obligor shall be the sole Issuer (and
sole obligor) under the Notes and the Indenture.
     31. Denominations; Transfer; Exchange.
     The Notes are in registered form, without coupons, in denominations of
$1,000 and multiples of $1,000. A Holder shall register the transfer or exchange
of Notes in accordance with the Indenture. The Issuer may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and to pay certain transfer taxes or similar governmental charges payable in
connection therewith as permitted by the Indenture. The Issuer need not issue,
authenticate, register the transfer of or exchange any Notes or portions thereof
for a period of fifteen (15) days before the mailing of a notice of redemption,
nor need the Issuer register the transfer or exchange of any Note selected for
redemption in whole or in part.
     32. Registration Rights
     The Holder of this Note is entitled to the benefits of the Registration
Rights Agreement, dated January 13, 2006, between the Company, the Co-Issuer and
the Initial Purchasers named therein (the “Registration Rights Agreement”). The
interest rate on this Note will increase by a rate of 0.25% per annum upon the
occurrence of certain events specified in the Registration Rights Agreement for
the periods specified therein.
     33. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Notes and the provisions of the
Indenture relating to the Notes may be amended or supplemented and any existing
default or Event of Default or compliance with certain provisions may be waived
with the written consent of the Holders of at least a majority in aggregate
principal amount of all series of Outstanding Securities (including the Notes)
under the Indenture that are affected by such amendment, supplement or waiver
(voting as a single class). Without notice to or consent of any Holder, the
parties thereto may amend or supplement the Indenture and the Notes to, among
other things, cure any ambiguity, defect or inconsistency or comply with any
requirements of the Commission in connection with the qualification of the
Indenture under the TIA, or make any other change that does not adversely affect
the rights of any Holder of a Note.
     34. Redemption.

 



--------------------------------------------------------------------------------



 



     The Issuer may at its option redeem any of the Notes in whole or in part at
any time, each at a redemption price calculated by the Issuer equal to the
greater of:
     (i) 100% of the principal amount of the Notes, and
     (ii) the sum of the present values of the remaining scheduled payments of
principal and interest thereon (not including any portion of such payments of
interest accrued as of the date of redemption), discounted to the date of
redemption on a semi-annual basis (assuming a 360-day year consisting of twelve
30-day months) at the Treasury Rate (as defined below) plus 20 basis points,
plus in each case accrued interest thereon to the date of redemption.
     Notwithstanding the foregoing, installments of interest on Notes that are
due and payable on interest payment dates falling on or prior to a redemption
date will be payable on the interest payment date to the registered Holders as
of the close of business on the relevant record date according to the Notes and
the Indenture.
     “Comparable Treasury Issue” means the United States Treasury security
selected by the Quotation Agent as having a maturity comparable to the remaining
term of the Notes to be redeemed that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of the Notes.
     “Comparable Treasury Price” means, with respect to any redemption date,
(i) the average of four Reference Treasury Dealer Quotations for such redemption
date, after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than four such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.
     “Quotation Agent” means the Reference Treasury Dealer appointed by the
Issuer.
     “Reference Treasury Dealer” means (i) Citigroup Global Markets Inc., J.P.
Morgan Securities Inc. or Wachovia Capital Markets, LLC (or their respective
affiliates that are Primary Treasury Dealers) and their respective successors;
provided, however, that if any of the foregoing shall cease to be a primary U.S.
Government securities dealer in New York City (a “Primary Treasury Dealer”), the
obligor will substitute therefor another Primary Treasury Dealer, and (ii) any
other Primary Treasury Dealer selected by the Issuer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any redemption date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by

 



--------------------------------------------------------------------------------



 



such Reference Treasury Dealer at 5:00 p.m., New York City time, on the third
business day preceding such redemption date.
     “Treasury Rate” means, with respect to any redemption date, the rate per
annum equal to the semi-annual equivalent yield to maturity of the Comparable
Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.
     Notice of any redemption will be mailed at least 30 days but not more than
60 days before the redemption date to each Holder of the Notes to be redeemed.
Unless the Issuer defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. If less than all of the Notes are to be redeemed, the
Notes to be redeemed shall be selected by lot by the Depositary, in the case of
Notes represented by a Global Note, or by the Trustee by a method the Trustee
deems to be fair and appropriate, in the case of Notes that are not represented
by a Global Note.
     35. Defaults and Remedies.
     If an Event of Default (other than certain bankruptcy Events of Default
with respect to the Issuer) under the Indenture occurs with respect to the Notes
and is continuing, then the Trustee may and, at the direction of the Holders of
at least 25% in principal amount of the outstanding Notes, shall by written
notice, require the Issuer to repay immediately the entire principal amount of
the Outstanding Notes, together with all accrued and unpaid interest and
premium, if any. If a bankruptcy Event of Default with respect to the Issuer
occurs and is continuing, then the entire principal amount of the Outstanding
Notes will automatically become due immediately and payable without any
declaration or other act on the part of the Trustee or any Holder. Holders of
Notes may not enforce the Indenture or the Notes except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture or the Notes
unless it has received indemnity as it reasonably requires. The Indenture
permits, subject to certain limitations therein provided, Holders of a majority
in aggregate principal amount of the Notes then outstanding to direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders of Notes notice of certain continuing defaults or Events of Default if
it determines that withholding notice is in their interest.
     36. Authentication.
     This Note shall not be valid until the Trustee manually signs the
certificate of authentication on this Note.
     37. Abbreviations and Defined Terms.
     Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the

 



--------------------------------------------------------------------------------



 



entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).
     38. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Issuer has caused CUSIP numbers to be
printed on the Notes as a convenience to the Holders of the Notes. No
representation is made as to the accuracy of such numbers as printed on the
Notes and reliance may be placed only on the other identification numbers
printed hereon.
     39. Governing Law.
     The laws of the State of New York shall govern the Indenture and this Note
thereof.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to
(Print or type assignee’s name, address and zip code)
(Insert assignee’s soc. sec. or tax I.D. No.)
and irrevocably appoint                    agent to transfer this Note on the
books of the Issuer. The agent may substitute another to act for him.
 
Date: ______________________ Your Signature: _________________________
 
Sign exactly as your name appears on the other side of this Note.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(k) under the Securities Act after the later of the date of original issuance
of such Notes and the last date, if any, on which such Notes were owned by the
Issuer or any Affiliate of the Issuer, the undersigned confirms that such Notes
are being transferred in accordance with its terms:
CHECK ONE BOX BELOW

                 
 
    (1 )   o   to the Issuer; or
 
               
 
    (2 )   o   pursuant to an effective registration statement under the United
States Securities Act of 1933; or
 
               
 
    (3 )   o   inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the United States Securities Act of 1933) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A, in each case pursuant to and in compliance with Rule 144A under the
United States Securities Act of 1933; or

 



--------------------------------------------------------------------------------



 



             
 
  (4)    o   outside the United States in an offshore transaction within the
meaning of Regulation S under the United States Securities Act in compliance
with Rule 904 under the United States Securities Act of 1933; or
 
           
 
  (5)    o   pursuant to the exemption from registration provided by Rule 144
under the United States Securities Act of 1933.
 
                Unless one of the boxes is checked, the Trustee will refuse to
register any of the Notes evidenced by this certificate in the name of any
person other than the registered holder thereof; provided, however, that if box
(4) or (5) is checked, the Trustee shall be entitled to require, prior to
registering any such transfer of the Notes, such legal opinions, certifications
and other information as the Issuer has reasonably requested to confirm that
such transfer is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the United States Securities
Act of 1933, such as the exemption provided by Rule 144 under such Act.

                           
 
     
 
Signature    
 
           
Signature Guarantee:
           
 
                         
 
 Signature must be guaranteed
     
 
Signature    

     Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the United
States Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the United States Securities Act of 1933,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

                     
Dated:
                                     
 
          Notice:   To be executed by    
 
              an executive officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF NOTES
The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

                                                      Principal amount of      
                      this Global Note             Amount of decrease     Amount
of increase     following such     Signature of       in principal amount     in
principal amount     decrease (or     authorized officer of   Date of Exchange  
of this Global Note     of this Global Note     increase)     Trustee  
 
                               

 